Citation Nr: 1214100	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for a psychiatric disorder other than schizophrenia, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran had active service from January 1967 until November 1969. 

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined that new and material evidence had not been received to reopen claims for service connection for PTSD and schizophrenia with Schizo-affective disorder. 

Following the January 2007 rating decision, the Veteran submitted additional evidence, and VA provided the Veteran a new examination, performed in April 2007.  By way of an April 2007 rating action, the RO readjudicated the claim for service connection for schizophrenia on a de novo basis.  The Veteran filed a notice of disagreement (NOD) in May 2007. 

The Board construes the May NOD as expressing disagreement with VA's January 2007 decision denying claims for disability due to PTSD and other psychiatric disorders.  Doing so is entirely consistent with the Veteran's contentions.  Throughout this appeal, the Veteran has submitted evidence and assertions pertaining to claims for service connection for PTSD and for other psychiatric disorders, namely schizophrenia or Schizo-affective disorder.  There is a strong interest in avoiding the piecemeal adjudication of the Veteran's psychiatric claims. See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (explaining that where the facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  See also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ("Advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court. Such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.").   

As a matter of background, the Board previously denied claims for service connection for a psychiatric disorder to include schizophrenia and PTSD in a July 2002 decision.  The Veteran did not appeal and that matter became final.  Under most circumstances, new and material evidence is required to reopen a finally disallowed claim.  See 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(c)(1), however, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  

Here, VA received a relevant service department record in December 2002.  This document was the report of a service enlistment examination report from January 1967 that had not previously been associated with the claims file.  As such, reopening the matter is not necessary and the claims will be reconsidered and addressed on a de novo basis.

The Veteran requested a hearing before a member of the Board, which was scheduled for December 2009.   The Veteran failed to appear for his hearing.  As the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.704(d). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than additional VA medical records that included some mental health records.  The Board notes that the RO associated those additional VA medical records with the Virtual VA claims file without readjudicating the claims based on the records. This evidence was received without a waiver of the Veteran's right to have evidence considered as an initial matter by the RO. See 38 C.F.R. §19.9. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that he has a psychiatric disorder (namely schizophrenia) that pre-existed his service and was aggravated by service.  He also asserts that he has a psychiatric disorder other than schizophrenia (namely PTSD) due to his service in Vietnam, including due to stressors of exposure to rocket and mortar attacks.  These matters must be remanded.

First, the RO has not considered the claim for service connection for a psychiatric disorder claim other than schizophrenia, including PTSD, on a de novo basis following the association of the new January 1967 service treatment record with the claims file.  Thus, after completion of the development discussed below, the RO should reconsider the claim on a de novo basis pursuant to 38 C.F.R. § 3.156(c)(1). 

Second, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Although the RO provided notice to the Veteran regarding reopening his claims and service connection in general in December 2006, that notice did not provide specific information regarding a claim for service connection for PTSD.  Notice compliant with VCAA standards must thus be provided to the Veteran, which specifically includes information for supporting a claim for service connection for PTSD.  

Third, as noted in the introduction, additional pertinent records have been added to the Veteran's Virtual VA paperless file.  This evidence was received without a waiver of the Veteran's right to have evidence considered as an initial matter by the RO. See 38 C.F.R. §19.9.  De novo review of the claims should contemplate all evidence available.

Fourth, it appears there may be additional records of pertinent medical treatment outstanding.  In an October 2006 letter, L.J., Ph.D. reported that the Veteran has been under her care since 2001.  The RO/AMC should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain, specifically including from L.J., Ph.D.  The RO/AMC should also document all its attempts to procure those authorized records in the claims file. Additionally, if the RO/AMC is unable to obtain any private medical records identified by the Veteran, the RO/AMC should provide a notation to that effect in the claims folder and the Veteran and his representative should be informed of any such problem.  Furthermore, any VA medical records not already associated with the claims file should be obtained for review.  The Board also notes that the last VA medical records associated with the claims file were from February 2012, as found in Virtual VA, and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Fifth, the Veteran's private medical provider L.J., Ph.D. has also submitted an additional medical opinion in April 2009.  At that time, she proffered new allegations as to the Veteran's PTSD claim.  The RO should provide a new VA examination to determine whether the Veteran has PTSD and identify the Veteran's claimed stressors for that disorder.

Sixth, the RO has also not considered the Veteran's PTSD claim based on the new reduced threshold for stressors.  38 C.F.R. § 3.304(f) has recently been revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  The RO should consider whether the Veteran's claimed PTSD stressors meet the new lowered threshold requirements to support a PTSD claim.  



Accordingly, the case is REMANDED for the following actions:

1.   The RO/AMC should provide the Veteran with VCAA complaint notice, which specifically includes information for supporting the claim for service connection for PTSD as well as for supporting the claim that a preservice psychiatric condition was aggravated by service .

2.  The RO/AMC shall contact the Veteran and request that he clarify whether there are any outstanding private medical records pertaining to his claims and provide the appropriate authorization forms for obtaining such records, specifically including from L.J., Ph.D. If the Veteran wishes for the RO/AMC to attempt to obtain those records and returns the appropriate authorization forms, the RO/AMC shall attempt to obtain those records. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from February 2012 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

4.  Upon completion of the above, the RO/AMC shall schedule the Veteran for an appropriate psychiatric examination to determine the likelihood that there is an etiological relationship between the Veteran's claimed psychiatric disorder(s) and service. 

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, lay evidence and a copy of this remand, the examiner is requested is requested to answer questions and render opinions as to the following: 

a)  Identify the Veteran's current psychiatric disorder(s).

The examiner shall specifically comment on whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

b)  If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall also:
   
(1) Comment upon the likelihood of any link between the current symptomatology and the in-service stressors reported by the Veteran and opine as to whether it is at least as likely as not (a 50% probability or more) that PTSD is related to any event or incident in service. 

In doing so, the examiner must acknowledge the Veteran's in-service records, including the numerous psychology records and his report of a continuity of psychiatric symptoms since service. 

(2) Identify which of the Veteran's claimed stressors caused his claimed PTSD.

c) If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to the likelihood that any such diagnosed disorder is due to or aggravated by service.  Specifically, the examiner should answer the following:
   
(1) Is it at least as likely as not (a 50% probability or more) that the Veteran had a psychiatric disorder prior to entering service?  If so, did that disorder grow more severe during service?  If so, was the increase in severity beyond that which would be caused by the natural progression of that preservice disorder?  If so, was the increase in severity permanent?  

(2) Is it at least as likely as not (a 50% probability or more) that the Veteran currently has a psychiatric disorder that is in any way related to any aspect of his period of service?  

d.) For purposes of the opinions being sought, the examiner should specifically consider the following:

(1) the January 1967 enlistment examination report documenting that the Veteran had been rejected for failing a mental test;

(2) evidence of psychiatric treatment during service and the lack of findings on his separation examination;

(3) the record of psychiatric treatment since separation;

(4) other opinions on file, including those of L.J., Ph.D.;

(5) the findings and opinions discussed in the April 2007 VA examination report.

	(6) any medical treatise evidence of record; and

(7) any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the various opinions made by L.J., Ph.D. 

5. When the development requested has been completed, the claims shall again be readjudicated on a de novo basis by the RO/AMC, with consideration of all evidence added to the file and the revised provisions of 38 C.F.R. § 3.304(f).  If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


